The opinion of the court was delivered by
Burch, J.:
The defendant was convicted of violating the liquor law, and appeals.
The information .contained four counts. The first count, which charged the defendant with selling intoxicating liquor, was withdrawn. The remaining counts charged the defendant with having intoxicating liquor in his possession, with keeping a common nuisance, and with manufacturing intoxicating liqudr contrary to law. It was not necessary the information should allege the defendant was not a druggist or registered pharmacist, and the information was otherwise correct in form and proper in substance. *380Each count of the information charged a separate offense, and the state was not obliged to elect between them. Venue was proved by the testimony of the sheriff. Each offense was fully proved. Neither the court nor the'county attorney was guilty of misconduct. The motion for a new trial was properly denied.
The judgment of the district court is affirmed.